DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 and the claims depending therefrom, and claim 2 are objected to because of the following informalities:  
Claim 1 line line 34 “flexible chamber element” should be corrected to “flexible chamber structure” for the sake of proper antecedent basis 
Claim 1 line 35 “flexible chamber element” should be corrected to “flexible chamber structure” for the sake of proper antecedent basis.
Claim 2 line 2 “the spring point” should be corrected to “a spring point” for the sake of proper antecedent basis  
Claim 2 line 2 “chamber element” should be corrected to “chamber structure” for the sake of proper antecedent basis 
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

1 and the claims depending therefrom, and claim 2 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 1, the language recites “wherein at the point of contact of the chamber to the skin of the individual” which positively claims the neck of the user. In order to obviate this rejection, applicant should correct the claim language to be functional  “wherein the chamber is configured such that at the point of contact to the skin of the individual,”.   
Regarding claim 2, the language recites “wherein the spring point of the arch is the contact surface of the chamber element to the skin of the individual” which positively claims the neck of the user. In order to obviate this rejection, applicant should correct the claim language to be functional “wherein the spring point of the arch is configured to be the contact surface of the chamber element to the skin of the individual”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US9820881B2 to Aarestad et al. (hereinafter “Aarestad 1”).
Regarding claim 1, Aarestad 1 discloses a self-supporting flexible chamber structure adapted for the administration of negative pressure upon the external surface of an individual comprising (Abstract “device is capable of exerting negative pressure on the surface of a subject's neck”; Col. 6 lines 62-67 and Col. 7 lines 1-10 disclose the central region [chamber] is flexible; Col. 4 lines 22-25 discloses the structure may adhere to patient via seal not requiring other forms of securement, which Examiner interprets to be self-supporting): a) a pressure vessel in the form of an approximately spherocylindrical segment (Fig. 13 shows an approximately spherocylindrical shape of the pressure vessel) comprising a flexible central region of the pressure vessel defining an arch of a height, chordal span, thickness (Col. 5 lines 15-17 discloses the vessel may be made from silicone, urethane, or rubber, which Examiner interprets to be flexible materials; See annotated Fig. 1 for definition of chordal span and arch of a height; ) and composed of a material selected to provide minimal bending stiffness such that the internal volume enclosed by the pressure vessel is maintained under negative pressure over a range of neck angles (Col. 5 lines 9-13 discloses the vessel is made to withstand vacuum conditions on the throat and not collapse; Col. 22 lines 5-26 disclose the vessel is meant to compensate for movement induced swings of the partial vacuum which Examiner interprets to be compensation for a range of neck angles), b)	an aperture through the self-supporting flexible chamber element (Col. 5 lines 32-34 disclose an inlet connected to the appliance); and c)	an air pump operably connected to the chamber element structure through the aperture to produce a therapeutic level of negative pressure within the chamber element (Col. 8 lines 19-21 “an air pump is operably connected to the chamber to produce a partial vacuum therein when the appliance is in use.”).
Aarestad 1 does not explicitly disclose wherein an arch section comprises a height to ½ chordal span length ratio of approximately 0.65-0.85 wherein a vertical load vector (FAy) is the pressure multiplied by the ½ chamber span, FAy = P*S, wherein the vertical load vector is the load vector as measured from the apex of the chamber element toward the chordal span, wherein a horizontal load vector (FAx), is the total load vector (FBx) minus the sum of the negative pressure within the champer (P), multiplied by the chamber height (H), FAx = FBx – (P*H) wherein the total load vector (FBx) is defined by the equation: FBx = P((S2) + (H2))/2H, wherein P is the negative pressure within the chamber, S is the length of ½ the chordal span of the chamber and H is the height of the chamber measured from the top of the arch to the chordal span line, wherein at the point of contact of the chamber to the skin of the individual, the total load vector angle (α) is approximately between 65 and 79 degrees, a neck to chordal span line angle (β) is approximately between -18 and -24 degrees, the ratio of the total load vector (FBx) to the translated outward load vector ranges from 0 to -0.3 and the inward deflection of the arch is between 0 and 0.4 inches, wherein the total load vector angle (α) is defined by the equation: α = arctan (FAy/FAx), wherein the translated lateral load vector (Fal) is defined by the equation: Fal = FBx*COS(α-β), wherein β is the angle of the neck with respect to the chordal span line.
	In the instant application, both the claimed device and the prior art device both have chordal spans, arch sections, heights of arch sections to chordal spans, and negative pressures being applied to the vessels. It is noted that all of the formulas of claim 1 ultimately stem from the variables chordal span (S), height (H), and pressure (P). 
	Regarding chordal span  and height variables: although Aarestad 1 does not explicitly disclose the ratio 0.65-0.85,  it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently that the prior art device, the claimed device was not patentably distinct from the prior art device (See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) and MPEP2144.04(IV)(A)). 
  
	Regarding the pressure variable, it is noted that the device of Aarestad 1 is intended to be used in the same procedure as the instant application, the device has a similar structure, and the stated purpose is in alignment with the instant application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the same negative pressures in Aarestad 1 as recited in the instant application in order to provide therapeutic negative pressure to a user.  	
	Since all of the formulas as noted above stem from chordal span, height, and pressure they are inherently satisfied by modified Aarestad 1. Therefore modified Aarestad 1 would have a total load vector angle (α) approximately between 65 and 79 degrees, a neck to chordal span line angle (β)  approximately between -18 and -24 degrees, a ratio of the total load vector (FBx) to the translated outward load vector ranges from 0 to -0.3, and an inward deflection of the arch between 0 and 0.4 inches. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Aarestad 1 in view of US2014/0144450A1 to Aarestad et al. (hereinafter “Aarestad 2”).
Regarding claim 2,  Aarestad 1 discloses the self-supporting flexible chamber structure of claim 1, but does not explicitly show wherein the spring point of the arch is the contact surface of the chamber element to the skin of the individual and is adapted to form a sealing surface when mated to the individual, and the contact surface of the chamber element is configured to approximately conform to a continuous contact area on the individual defined by a first location corresponding to a first gonion on one side of the individual's mandibular body, a second location corresponding to the individual's mental protuberance, a third location corresponding to a second gonion on the opposite side of the individual's mandibular body, and a fourth location corresponding to the individual's thyroid cartilage. However, Aarestad 2 demonstrates it was known in the art before the effective filing date of the claimed invention to use a negative pressure device which contacts the patient’s throat at four peripheral points (See annotated Fig. 18 device contact points corresponding to anatomical language; Examiner interprets the spring point to be where the arch meets the buffering material outlining the pressure vessel).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chamber structure to cover the patient’s throat, as taught by Aarestad 2, to provide more comfort while the user receives the therapeutic negative pressure.

    PNG
    media_image1.png
    498
    584
    media_image1.png
    Greyscale

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claims 3 and 4, Aarestad 1, the closest prior art of record, discloses a pressure vessel in the form of an approximately spherocylindrical segment (Fig. 13 shows an approximately spherocylindrical shape of the pressure vessel) comprising a flexible central region of the pressure vessel defining an arch of a height, chordal span, thickness (Col. 5 lines 15-17 discloses the vessel may be made from silicone, urethane, or rubber, which Examiner interprets to be flexible materials; See annotated Fig. 1 for definition of chordal span and arch of a height; ) and composed of a material selected to provide minimal bending stiffness such that the internal volume enclosed by the pressure vessel is maintained under negative pressure over a range of neck angles (Col. 5 lines 9-13 discloses the vessel is made to withstand vacuum conditions on the throat and not collapse; Col. 22 lines 5-26 disclose the vessel is meant to compensate for movement induced swings of the partial vacuum which Examiner interprets to be compensation for a range of neck angles), an aperture through the self-supporting flexible chamber element (Col. 5 lines 32-34 disclose an inlet connected to the appliance); and an air pump operably connected to the chamber element structure through the aperture to produce a therapeutic level of negative pressure within the chamber element (Col. 8 lines 19-21 “an air pump is operably connected to the chamber to produce a partial vacuum therein when the appliance is in use.”).
	However neither this reference or taken as a whole in combination with other prior art made of record discloses wherein “an arch section with a height of approximately 1.02 inches, a ½ span length of approximately 1.39 inches, a thickness of approximately 0.17 inches, a material composition of Shore A durometer 40 silicon rubber providing an approximate chamber stiffness of 0.146 N/mm, under an approximate negative pressure of 0.43 psi, is applied to external surface of an individual, the total load vector angle is approximately 72 degrees, and at the point of contact of the chamber to the skin of the . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure regarding negative pressure devices for a user’s throat:  US-20190015245-A1 to Vaidya; US-20150173997-A1 to Grashow; US-20150126912-A1 to Scarberry; US-20050261642-A1 to Weston; and US-10258496-B2 to Aarestad.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                                                                                                                                                                                                        
/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785